                                             Case 5:20-cv-02798-LHK Document 97 Filed 07/26/21 Page 1 of 5




                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                                   NORTHERN DISTRICT OF CALIFORNIA

                                   5                                           SAN JOSE DIVISION

                                   6

                                   7        ELIZABETH SINCLAIR, et al.,                       Case No. 20-cv-02798-LHK (VKD)
                                                         Plaintiffs,
                                   8
                                                                                              ORDER RE JULY 12, 2021
                                                   v.                                         DISCOVERY DISPUTE
                                   9

                                  10        SAN JOSE UNIFIED SCHOOL DISTRICT                  Re: Dkt. No. 89
                                            BOARD OF EDUCATION, et al.,
                                  11                     Defendants.
                                  12
                                                The parties ask the Court to resolve a dispute concerning plaintiffs’ efforts to obtain
Northern District of California
 United States District Court




                                  13
                                       discovery regarding defendant San Jose Unified School District’s investigations, if any, of
                                  14
                                       defendant Peter Glasser’s alleged misconduct. Dkt. No. 89. The Court finds the matter suitable
                                  15
                                       for resolution without oral argument. Civil L.R. 7-1(b).
                                  16
                                                For the reasons explained below, the Court concludes that the disputed discovery is
                                  17
                                       relevant and proportionate to the needs of the case and properly may be produced subject to an
                                  18
                                       appropriate protective order.
                                  19   I.       BACKGROUND
                                  20            Plaintiffs Fellowship of Christian Athletes and one of its local chapters (collectively,

                                  21   “FCA”) and two former student members of the local chapter, Elizabeth Sinclair and Charlotte

                                  22   Klarke, allege that defendants San Jose Unified School District (“District”) and several of its

                                  23   employees discriminated against FCA and its members based on their religious viewpoints, in

                                  24   violation of the Equal Access Act, 20 U.S.C. §§ 4071 et seq., and the First and Fourteenth

                                  25   Amendments. Dkt. No. 92.

                                  26            As relevant to this discovery dispute, plaintiffs allege in the third amended complaint that

                                  27   on April 23, 2019, defendant Peter Glasser, a teacher at Pioneer High School, posted a copy of an

                                  28   FCA statement concerning “faith” and “sexual purity” on his classroom whiteboard and wrote
                                          Case 5:20-cv-02798-LHK Document 97 Filed 07/26/21 Page 2 of 5




                                   1   beneath it: “I am deeply saddened that a club on Pioneer’s campus asks its members to affirm

                                   2   these statements. How do you feel?” Id. ¶ 7. The referenced statements included those

                                   3   describing “heterosexual sex outside of marriage” and “any homosexual acts” as “alternative

                                   4   lifestyles[s]” that are not “acceptable to God.” Id. In addition, the statements included a

                                   5   requirement that any FCA student leader found to have engaged in extramarital sex or any

                                   6   homosexual act must “step down” from his or her leadership position. Id.

                                   7          On May 2, 2019, Pioneer High School advised Ms. Sinclair and Ms. Klarke that the FCA

                                   8   club would no longer be recognized by the school, citing the District’s nondiscrimination policies.

                                   9   Id. ¶¶ 9, 106; Dkt. No. 49 at 4. Thereafter, the District determined that other FCA clubs at other

                                  10   schools within the District also would not be recognized. Dkt. No. 92 ¶ 9.

                                  11          Plaintiffs say that Mr. Glasser’s posting of and commentary on FCA’s statements

                                  12   disparaged their religious beliefs. Id.¶ 7. They dispute as pretextual the District’s reliance on its
Northern District of California
 United States District Court




                                  13   nondiscrimination policies in deciding to derecognize the FCA clubs. Id.¶ 106. Plaintiffs also

                                  14   allege that Mr. Glasser and other defendants coordinated with other students and student

                                  15   organizations to harass FCA student members and that the District permitted this harassment, even

                                  16   though the harassment violated District policies. Id. ¶ 22.

                                  17          In the joint discovery dispute submission, plaintiffs refer to other alleged misconduct by

                                  18   Mr. Glasser that is not described in the third amended complaint, including that Mr. Glasser

                                  19   referred to plaintiffs’ religious beliefs as “bullshit” and that he suggested that the FCA “faith” and

                                  20   “sexual purity” statements amounted to sexual harassment and justified removing FCA clubs from

                                  21   the District’s schools—a suggestion plaintiffs believe is evidence of pretext. Dkt. No. 89 at 5.

                                  22   Plaintiffs say that they and others complained to Pioneer High School principal Herbert Espiritu

                                  23   about Mr. Glasser’s conduct and that they believe these complaints led to an investigation of the

                                  24   conduct by Mr. Espiritu and/or the District. Id.

                                  25          Plaintiffs seek discovery of “all findings and conclusions from any District investigations

                                  26   into Peter Glasser’s misconduct concerning the matters at issue in this case and any documents

                                  27   and information used to develop such findings.” Id. at 7. Defendants object that such discovery is

                                  28   not relevant to any issue in the case and that discovery of the District’s “personnel investigations”
                                                                                          2
                                              Case 5:20-cv-02798-LHK Document 97 Filed 07/26/21 Page 3 of 5




                                   1   of Mr. Glasser is an undue invasion of his right of privacy. Id. at 8, 10.1

                                   2   II.      LEGAL STANDARD
                                   3            Plaintiffs may obtain discovery of any matter that is relevant to a claim or defense and that

                                   4   is “proportional to the needs of case, considering the importance of the issues at stake in the

                                   5   action, the amount in controversy, the parties’ relative access to relevant information, the parties’

                                   6   resources, the importance of the discovery in resolving the issues, and whether the burden or

                                   7   expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1).

                                   8            As plaintiffs’ claims arise under federal law, federal law governs whether a privilege or

                                   9   protection from discovery applies. See Fed. R. Evid. 501 (evidentiary privilege); Fed. R. Civ. P.

                                  10   26(c)(1) (protective order); see also Heathman v. U.S. Dist. Ct. for Cent. Dist. of California, 503

                                  11   F.2d 1032, 1034 (9th Cir. 1974) (“[I]n federal question cases the clear weight of authority and

                                  12   logic supports reference to federal law on the issue of the existence and scope of an asserted
Northern District of California
 United States District Court




                                  13   privilege.”).

                                  14   III.     DISCUSSION
                                  15            The Court first considers whether the information plaintiffs seek is relevant and, if so,

                                  16   whether it is protected from discovery because of privacy considerations.

                                  17            A.     Relevance
                                  18            Plaintiffs argue that discovery of the District’s investigations of Mr. Glasser’s conduct

                                  19   relating to the FCA club is relevant because it will reveal whether the District uncovered evidence

                                  20   regarding what occurred and whether Mr. Glasser acted with animus towards plaintiffs’ religious

                                  21   beliefs. In addition, plaintiffs say that such discovery will also reveal whether other defendants

                                  22   discouraged, encouraged, or ratified Mr. Glasser’s alleged misconduct. See Dkt. No. 89 at 5-6.

                                  23   Defendants suggest that because any such investigations occurred after the events at issue in the

                                  24   case and because defendants have agreed to provide direct discovery concerning the events

                                  25   themselves, discovery of the District’s investigations is unnecessary. See id. at 9, 11.

                                  26
                                       1
                                  27     In presenting this dispute, plaintiffs refer specifically to their Interrogatories Nos. 9 and 10,
                                       Requests for Production Nos. 33, 36, 39 and 42, and deposition questions that Mr. Espiritu and
                                  28   Jennifer Thomas (as Rule 30(b)(6) designee) were instructed not to answer. The District does not
                                       refer to specific discovery requests.
                                                                                            3
                                           Case 5:20-cv-02798-LHK Document 97 Filed 07/26/21 Page 4 of 5




                                   1           Defendants’ arguments are not persuasive. The District’s own contemporaneous

                                   2   investigation of the events at issue is likely to be highly relevant to plaintiffs’ claims of

                                   3   discrimination. Indeed, defendants appear to agree that this discovery is relevant. Id. at 9

                                   4   (“. . . Defendants’ counsel advised during meet and confer efforts that Defendants did not object to

                                   5   discovery about the District’s investigations into Plaintiffs’ complaints or alleged facts of the

                                   6   case.”). Although defendants argue that this discovery will be cumulative of other discovery, they

                                   7   have not shown why this is necessarily so. Rather, defendants’ principal objection appears to be

                                   8   that “privacy protections exist for personnel actions and records.” Id. The Court considers this

                                   9   objection next.

                                  10           B.        Privacy of Personnel Records
                                  11           Defendants say that Mr. Glasser has a right of privacy protected by the California

                                  12   constitution that precludes discovery of his personnel records. Id. at 10. It is not clear whether
Northern District of California
 United States District Court




                                  13   defendants intend to invoke an evidentiary privilege or some other form of protection, but they

                                  14   appear to rely exclusively on California law, specifically the California constitution and other

                                  15   California state law. Defendants do not explain why California law should govern discovery in

                                  16   federal court with respect to claims arising under federal law.

                                  17           Defendants cite Seattle Times Co. v. Rhinehart, 467 U.S. 20, 35 n.21 (1984) and Breed v.

                                  18   USDC, Northern District, 542 F.2d 1114, 1116 (9th Cir. 1976) for the proposition that “[f]ederal

                                  19   courts have expressly recognized that the constitutional right to privacy is a valid objection that

                                  20   may be raised in response to discovery requests.” Dkt. No. 89 at 10. Neither case refers to a right

                                  21   of privacy arising under the California constitution or California state law. Certainly, the Supreme

                                  22   Court has recognized privacy interests protected by the federal Constitution. See, e.g., Whalen v.

                                  23   Roe, 429 U.S. 589, 598–600 (1977) (discussing different kinds of constitutionally-protected

                                  24   privacy interests). However, defendants do not explain how discovery of information that may be

                                  25   contained in Mr. Glasser’s personnel records implicates any such constitutional rights.

                                  26           Rule 26 provides that a court “may, for good cause, issue an order to protect a party or

                                  27   person from annoyance, embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P.

                                  28   26(c)(1). “Although the Rule contains no specific reference to privacy or to other rights or
                                                                                           4
                                             Case 5:20-cv-02798-LHK Document 97 Filed 07/26/21 Page 5 of 5




                                   1   interests that may be implicated, such matters are implicit in the broad purpose and language of

                                   2   the Rule.” Seattle Times, 467 U.S. at 35 n.21. Defendants do not describe what information they

                                   3   believe implicates Mr. Glasser’s privacy interests, making it difficult for the Court to find good

                                   4   cause for a protective order precluding the discovery at issue or limiting the manner in which it

                                   5   may be disclosed. However, the Court infers from defendants’ extended discussion of California

                                   6   state law that they believe Mr. Glasser’s personnel records may contain confidential personal

                                   7   information and/or information that is damaging to his reputation. See, e.g., Associated Chino

                                   8   Tchrs. v. Chino Valley Unified Sch. Dist., 30 Cal. App. 5th 530, 541 (2018) (describing privacy

                                   9   interests in teacher’s personnel records protected from disclosure by state law). Giving defendants

                                  10   the benefit of the doubt on this point, the Court finds that to the extent the discovery plaintiffs seek

                                  11   encompasses materials properly characterized as Mr. Glasser’s personnel records, a protective

                                  12   order is warranted to protect such records and their contents from public dissemination.
Northern District of California
 United States District Court




                                  13   IV.     CONCLUSION
                                  14           For the reasons explained above, the Court concludes that the discovery plaintiffs seek—

                                  15   i.e., “all findings and conclusions from any District investigations into Peter Glasser’s misconduct

                                  16   concerning the matters at issue in this case and any documents and information used to develop

                                  17   such findings”—is relevant and proportionate to the needs of the case and must be produced if

                                  18   responsive to plaintiffs’ discovery requests. Because such discovery may implicate Mr. Glasser’s

                                  19   interest in maintaining the contents of his personnel records in confidence, the District may

                                  20   produce responsive documents and information on an outside counsel’s eyes only basis or with

                                  21   other appropriate restrictions.2

                                  22           IT IS SO ORDERED.

                                  23   Dated: July 26, 2021

                                  24
                                                                                                      VIRGINIA K. DEMARCHI
                                  25                                                                  United States Magistrate Judge
                                  26
                                       2
                                  27    The Court encourages the parties to discuss and file a proposed protective order that will govern
                                       discovery of confidential information in this action. See Judge DeMarchi’s Standing Order for
                                  28   Civil Cases, sec. 4 (stipulated protective orders) available at
                                       https://cand.uscourts.gov/judges/demarchi-virginia-vkd/.
                                                                                          5
